Cassidy & Associates Attorneys at Law 9454 Wilshire Boulevard Beverly Hills, California 90212 Email:CassidyLaw@aol.com Telephone: 202/387-5400 Fax: 949/673-4525 November 7, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attn: Mary Beth Breslin RE: Access U.S. Oil & Gas, Inc. Registration Statement on Form S-1 File No. 333-198155 Dear Ms. Breslin: Please find attached for filing with the Securities and Exchange Commission (the “Commission”) an amendment (No. 3) to the Form S-1 for Access U.S. Oil & Gas, Inc. (the “Company”).The Company intends to request acceleration of the effective date of the registration statement, and we are concurrently uploading a request for acceleration.For your convenience and ease of any review, we note below the substantive revisions being made in this Form S-1 to prepare it for effectiveness. · We have updated the Compensation section through September 30, 2014. · We have updated Item 13 in Part II to reflect the estimated expenses. · We have included Exhibits 5.1 (Opinion of Counsel on legality of securities being registered) and 23.1 (the updated Consent of Accountants). · We noted the filing of the Interactive Data File in the Exhibit list of the S-1. Please promptly advise us if there are any issues or concerns with respect to this Form S-1 or if you believe that our request for acceleration will not be accepted for any reason.If you have any other questions or concerns, please feel free to contact me at any time on (310) 709-4338 or via electronic mail at tony@tonypatel.com. Sincerely, /s/ Anthony A. Patel Anthony A. Patel, Esq. Cassidy & Associates
